Shackleford, C. J.:
This is an action of replevin instituted by the defendant in error, Stephen C. Carr, against the plaintiff in error, The Scotch Manufacturing Company, a corporation, in the circuit court for Santa Bosa county, to recover the possession of certain chattel's, consisting of oxen, yokes and bows, log cart and chains, alleged to be of the value of $200. The declaration is in the usual form, to which the defendant interposed a plea of not guilty. The property was re-delivered to defendant upon its forthcoming bond. A trial was had before a jury, which resulted in a verdict in favor of plaintiff, in which the value of the property was fixed at $275. Judgment was duly entered, in accordance with the verdict, against defendant and its two sureties, but it was after-wards modified by agreement in open court so as to deduct from the value of the property recovered as adjudged the sum of $40 for the value of one ox, which it was agreed defendant did not have in its possession. A writ of error to this judgment was sued out, returnable to the present term. Seven errors are assigned, but in view of the conclusion which we have reached it is unnecessary to discuss, them in detail.
We find from the testimony that the plaintiff sold the property in question to one E. L. Hinote for the sum of $200, to be paid at the rate of $20 per month until the amount of the purchase money was paid. No written contract or agreement’ was ever entered into or drawn up,, but the trade was consummated verbally. There is some slight conflict in.the testimony as to just what was said between the parties at the time, but it seems clear from the testimony of the plaintiff, of E. L. Hinote and of T. J. Hinote, the father of the purchaser, who was present at *482the time the trade was made and took part in the negotiations, that the understanding of all the parties was that the team or property was to stand good for itself until paid for; that if the property was not paid for the purchaser was to pay rent therefor. In fact, EL D. Binóte, who was introduced as a witness by defendant, testified that the understanding was not only that the team was to stand good for itself, but that if he could not pay for it the plaintiff was to have it back, and that if he failed to pay for it, what he had already paid therdon was to go for rent. 'The purchaser made in all three payments, one of $40 and two of $20 each, leaving $120 still due, and he owed plaintiff two installments of $20 each, at the time he sold the team to defendant, at the time of which sale he informed defendant that he still owed plaintiff $120 thereon, which was to be paid in installments of $20 per month.
It is contended by defendant that the sale by plaintiff to E. L. Binote should be construed as a chattel mortgage, while plaintiff contends that it was a conditional sale. Quite an array of authorities have been cited to us, but we see no occasion for discussing them. ' It is a cardinal rule in the construction of contracts that the intention of the parties thereto is to govern, gee Pensacola Gas Co. v. Lotze, 23 Fla. 368, 2 South. Rep. 609; Webster v. Clark, 34 Fla. 637, 16 Suth. Rep. 601, S. C. 43 Amer. St. Rep. 217, 27 L. R. A. 126; Shouse v. Doane, 39 Fla. 95, 21 South. Rep. 807. If it be true, even in the case of a written contract the terms of which are doubtful or ambiguous, that the construction placed thereon by the parties themselves may be shown and shall govern, as the cited cases hold, with how much more force does this principle apply to oral contracts? The principles of *483technical nicety cannot be strictly applied in the construction of these everyday oral contracts made by plain business men in their course of trade and traffic. To do so would frequently result in overthrowing the meaning' and understanding of the parties. ' It may well be that E. L. Hinote made rather a hard bargain with plaintiff, but with that we have nothing to do. The parties were free to make what contract they pleased, so long as there was no infraction of law in so doing. The principle enunciated in Campbell Printing Press & Manufacturing Co. v. Walker, 22 Fla. 412, 1 South. Rep. 59, governs, and the action of replevin was maintainable by plaintiff against defendant, the purchaser of the property in question.
The judgment must be affirmed, and it is so ordered.
Cockrell and Whitfield, JJ., concur;
Taylor, Hocker, and Parkhill, JJ.,' concur in the opinion.